Case 2:18-cv-00412-RWS-RSP Document 76 Filed 11/05/19 Page 1 of 1 PageID #: 1966



                             IN THE UNITED STATES DISTRICT COURT
                              FOR THE EASTERN DISTRICT OF TEXAS
                                      MARSHALL DIVISION

                                                  §
      TRAXCELL TECHNOLOGIES, LLC,
                                                  §
                Plaintiff,                        §
          v.                                      §
                                                  §
      NOKIA SOLUTIONS AND                         §
      NETWORKS US LLC; NOKIA                      §
      SOLUTIONS AND NETWORKS OY;                  §
      NOKIA CORPORATION; NOKIA                             Case No. 2:18-CV-00412-RWS-RSP
                                                  §
      TECHNOLOGIES OY;                            §
      ALCATELLUCENT USA, INC.; HMD                §
      GLOBAL OY; and T-MOBILE, USA,               §
      INC.,                                       §
                Defendants.                       §
                                                  §
  .
                                               ORDER

          Before the Court is the Stipulation of Dismissal filed by Plaintiff Traxcell Technologies

  LLC (“Traxcell”) and Defendant HMD Global Oy. Dkt. No. 75. After consideration, the Court

  APPROVES of the Parties Stipulation of Dismissal.

          It is therefore ORDERED that all claims brought by Traxcell against HMD Global Oy

  are hereby DIMISSED WITH PREJUDICE. It is further ORDERED that each party shall bear

  its own fees and costs.

          The Clerk is directed to leave this case open as other active defendants remain.
          SIGNED this 3rd day of January, 2012.
          SIGNED this 5th day of November, 2019.




                                                       ____________________________________
                                                       ROY S. PAYNE
                                                       UNITED STATES MAGISTRATE JUDGE
